Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitations of a sidewall rubber defining an outer sidewall profile of each sidewall portion and having complex modulus E*4 of from 3.0 to 5.5 MPa, the sidewall rubber having a radially inner end, wherein in each bead portion, the radially outer end of the bead apex rubber is located radially outwardly of a straight line that is perpendicular to the main portion of the carcass ply and passes the radially inner end of the sidewall rubber. Such a combination of limitations was not previously required by the claims and would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant’s arguments are directed to the proposed amended claims, rather than the currently pending claims, and are therefore not persuasive.


/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        March 9, 2021


/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749